t c summary opinion united_states tax_court richard d smart petitioner v commissioner of internal revenue respondent docket no 12217-05s filed date richard d smart pro_se joseph t ferrick for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure the sole issue for decision is whether petitioner is liable under sec_72 for the 10-percent additional tax on an early distribution from petitioner’s qualified_retirement_plan we conclude that he is background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in macomb illinois petitioner worked for connor company for years he participated in the company’s employees savings and profit sharing 401_k_plan k and retired in at the age of during petitioner received two distributions from hi sec_401 account one of the distributions comprised just the earnings on the money invested into hi sec_401 account petitioner rolled over the entire amount dollar_figure into an individual_retirement_account this distribution is not at issue in this case there is no dispute that thi sec_401 plan is a qualified_retirement_plan for federal tax purposes see sec_401 k c the other distribution dollar_figure comprised the employer and pretax employee contributions to petitioner’ sec_401 income_tax was withheld from this distribution and he used a portion of the distribution to pay off personal debts he used the remainder approximately dollar_figure to assist in the acquisition of his first home petitioner timely filed a form_1040 u s individual_income_tax_return for on his return petitioner properly reported the dollar_figure distribution as income but did not report the 10-percent additional tax for early distributions under sec_72 in the notice_of_deficiency respondent determined that petitioner was liable for the 10-percent additional tax on the early dollar_figure distribution hereinafter the distribution from hi sec_401 plan pursuant to sec_72 generally a distribution from a qualified_plan is discussion3 we decide the issue in this case without regard to the burden_of_proof because the facts are not in dispute and the issue is legal in nature see sec_7491 rule a 116_tc_438 in addition petitioner does not argue that the burden_of_proof in this case should be shifted to respondent under sec_7491 furthermore as we do not decide the issue in this case on the burden_of_proof regardless of whether the dollar_figure additional tax under sec_72 would be considered an additional_amount under sec_7491 and regardless of whether the burden of production with respect to this additional tax would be on respondent respondent in this case has met any such burden of production by showing that petitioner received the distribution when he wa sec_54 years of age see h conf rept pincite 1998_3_cb_747 includable in the distributee’s gross_income in the year of distribution under the provisions of sec_72 sec_61 sec_402 see sec_401 sec_4974 such distributions made prior to a taxpayer’s attaining the age of 59½ that are includable in income are generally subject_to a percent early withdrawal tax unless an exception to the tax applies sec_72 the sec_72 additional tax is intended to discourage premature distributions from retirement plans 106_tc_337 see also s rept pincite c b supp being debt free is a laudable financial goal regrettably no exception applies for that purpose the money petitioner used to pay off his personal debts remains subject_to the 10-percent additional tax while petitioner’s hard work enabled him to retire a bit early the tax code is sometimes unforgiving in its attempts at standardization sec_72 does exempt distributions from the early withdrawal tax to the extent such distributions are qualified first-time_homebuyer distributions however the maximum amount of a distribution that may be treated as a qualified_first-time_homebuyer_distribution is dollar_figure see sec_72 therefore only dollar_figure of the approximately dollar_figure petitioner used to acquire his first home would be eligible for relief from the additional 10-percent tax under the exception if applicable and the remainder would be subject_to the additional 10-percent tax a q ualified first-time_homebuyer distribution is any payment received by an individual to the extent that the distribution is used by that individual within days to pay qualified_acquisition_costs with respect to a principal_residence if the individual is a first-time_homebuyer sec_72 unfortunately the exception under t is a technical one and because of tragic family circumstances petitioner falls outside the exception petitioner received the distribution in late his younger brother passed away in and consequently petitioner’s new home acquisition was delayed until the fall of bringing him outside the 120-day window if the language of a statute is plain clear and unambiguous the statutory language is to be applied according to its terms unless a literal interpretation of the statutory language would lead to absurd results 519_us_337 447_us_102 310_us_534 118_tc_1 in the instant case the court deeply sympathizes with petitioner for his loss but we are bound by the statutory language and unable to extend the time limit imposed by law since the distribution was funded by petitioner’s own contributions and matching_contributions by his former employer petitioner argues that the additional tax should not be applied to these funds even if it would have been applied to a distribution consisting of the earnings on the funds contributed unfortunately the tax laws make no distinction see sec_61 and the 10-percent additional tax applies equally to both sources of funds in closing we think it appropriate to observe that we found petitioner to be a very conscientious taxpayer who takes his federal tax responsibilities seriously the tax_court however is a court of limited jurisdiction and lacks general equitable powers 484_us_3 40_tc_436 affd 331_f2d_422 7th cir consequently our jurisdiction to grant equitable relief is limited 92_tc_776 73_tc_1014 this court is limited by the exceptions enumerated in sec_72 see eg 111_tc_250 110_tc_1 although we acknowledge that petitioner used his distributions for entirely reasonable purposes absent some constitutional defect we are constrained to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 and we may not rewrite the law because we may ‘deem its effects susceptible of improvement’ 516_us_235 quoting 464_us_386 accordingly we must sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue decision will be entered for respondent
